DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18th, 2020 has been entered. 
By this amendment, claim 1 has been amended.  Claims 2, 9-15, and 17 have been cancelled.  Accordingly, claims 1, 3-8, 16 and 18-20 are pending in the present application in which claim 1 is in independent form.  Newly submitted IDS filed on 08/11/2020, 02/02/2021, and 04/14/2021 have been considered.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
In claim 1, line 10, “a top surface of the first temporary layer” should be changed to --the top surface of the first temporary layer-- since currently amended claim 1 already recited “a top surface of the first temporary layer” on line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al. (U.S. 2015/0050760 A1, prior art of record) in view of Neff et al. (U.S. 2010/0279437 Al, prior art of record).
Regarding claim 1, Imazu figures 6-8 shows a method for forming a light emitting device comprising (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, although claimed invention provided the limitations as (a)-(e), the claimed invention does not clearly specified that these steps are required to be formed in sequential orders):
(a) providing a plurality of light emitting device 24 (f [79]) on a carrier 33 (f [58]), each of the plurality of light emitting devices 24 comprising semiconductor layers 24b (f [52]) on a transparent substrate 24a (f [79]); and a first temporary layer 62 (f [81]) overlying the transparent substrate 24a (see figure 7c); 
(b) depositing a reflective material 63 (f [80]) over the plurality of light emitting devices 24 such that the reflective material 63 conforms to a top surface of the first temporary layer 62, sides of the semiconductor layers 24b (see figure 7d-2), and the carrier 33 in spaces between the light emitting devices 24 (notes that the claims are 
(c) removing the reflective material 63 over the top surface of the first temporary layer 62 (f [60] & [87] where layer 63 is formed in a similar way to layer 23, see f [60] which states that the application of the layer 63 can be done with a squeegee which would result in a small layer over the top of the LED 24) of each of the light emitting devices 24; wherein the reflective material 63 remains over the sides of the substrate 24a and the semiconductor layers 24b, and a reflective cavity (see annotated figure below which shows cavity); and 
(e) at least partially filling the reflective cavity with a wavelength-converting material 22 (f [80] and figs. 7a-d-2). 

    PNG
    media_image1.png
    235
    831
    media_image1.png
    Greyscale


However, Neff figures 14-16 shows a method of manufacturing a light emitting device comprising providing a light emitting devices 200 on a carrier 202 (see paragraph [0012] and figs. 14-16), depositing a reflective material 1402 over the light emitting device 200 such that the reflective material conforms to a top surface of the first temporary layer (sacrificial layer, not shown, see paragraphs [0024], [0035] and fig. 15), sides of the semiconductor layers, and the carrier in spaces between the light emitting devices, removing the reflective layer 1402 (f [32]) to expose the first temporary layer (where the temporary layer is not shown but discloses as the sacrificial layer in f [35] under layer 1402); removing the first temporary layer to form a reflective cavity over each of the plurality of light emitting devices (see figure 16 f [35]). 

    PNG
    media_image2.png
    248
    942
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Imazu to include removing the reflective layer to expose the first temporary layer; removing the first temporary layer to form a reflective cavity over each of the plurality of light emitting devices. The ordinary artisan would have been motivated to modify Imazu for at least the purpose of use of a known technique for reflective coatings deposition to improve brightness and color-over-KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Regarding claim 3, the method of claim 1, Imazu does not explicitly state “depositing a protective layer over the reflective material prior to removing the reflective material over the top surface of the first temporary layer.” Neff a method comprising depositing a protective layer over the reflective material 1402 prior to removing the reflective material 1402 (f [33] where areas between LED 200 are etched and regions not etched have a photoresist protective layer) over the top surface of the first temporary layer (formed in step 120 but not shown f [35]). It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Imazu to include depositing a protective layer over the reflective material prior to removing the reflective material over the top surface of the first temporary layer. The ordinary artisan would have been motivated to modify Imazu for at least the purpose of protecting the device from elemental factors.
Regarding claim 4, the method of claim 1, Imazu shows wherein the step of removing the reflective material 63 over the top surface of the first temporary layer 62 
Regarding claim 5, the method of claim 1, Imazu does not explicitly state “wherein the first temporary layer is a photoresist, and the removing of the first temporary layer comprises dissolving the photoresist with a solvent.” Neff discloses using a lift off process for removing the reflective layer (Neff f [35]) said lift off process uses a sacrificial layer which is weakened/removed with heat, laser, or etched (solvent f [35]). It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Imazu to include wherein the first temporary layer is a photoresist, and the removing of the first temporary layer comprises dissolving the photoresist with a solvent. The ordinary artisan would have been motivated to modify Imazu for at least the purpose of use of a known technique for lift off techniques that has established process controls and parameters.
Regarding claim 6, the method of claim 1, Imazu shows wherein at least partially filling the reflective cavity with a wavelength-converting material 22 comprises dispensing a phosphor material into the cavity (f [49]).
Regarding claim 7, the method of claim 1, Imazu shows wherein the light emitting device 24 are a flip-chip light emitting device (f [51]), with anode and cathode electrodes (where each instance of electrode 24c is one of a cathode and anode) on a surface opposite to the substrate 24a.
Regarding claim 8, the method of claim 1, Imazu shows wherein the substrate 24a is a transparent growth substrate (f [52]) for epitaxially growing the semiconductor layers 24b.

Regarding claim 18, the method of claim 1, Imazu shows the method further comprising curing the wavelength-converting material 22 using heat or ultraviolet (UV) light after at least partially filling the cavity with the wavelength-converting material (f [54]).
Regarding claim 19, the method of claim 18, Imazu shows wherein the wavelength-converting material 22 is a phosphor mixture including phosphor particles in a transparent binder (f [54]).
8. Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu et al. (U.S. 2015/0050760 A1) in view of Neff et al. (U.S. 2010/0279437 A1), both of record, as applied to claim 1 above, and further in view of Deschaseaux (U.S. 2012/0019922 Al, prior art of record).
Regarding claim 20, Imazu in view of Neff shows the method of claim 1, but does not explicitly state “wherein an amount of the wavelength converting material is premeasured prior to at least partially filling the cavity with the wavelength-converting material or an optical feedback mechanism is used to fill the cavity to the top with the wavelength-converting material.” Deschaseaux shows a method of forming a display device comprising herein an amount of the wavelength converting material 24 (f [79]) is pre-measured prior to at least partially filling the cavity 4 (f [79]) with the 
It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Imazu in view Neff to include wherein an amount of the wavelength converting material is pre-measured prior to at least partially filling the cavity with the wavelength-converting material or an optical feedback mechanism is used to fill the cavity to the top with the wavelength-converting material. The ordinary artisan would have been motivated to modify Imazu in view of Neff for at least the purpose of accurately controlling the amount of material used in deposition to reduce wasted material.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed May 18th, 2020 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant contends that Imazu in combination with Neff does not teach or suggest a first temporary layer over the substrate, and that the reflective material conforms to a top surface of the first temperature layer.
Particularly, Applicant contends that in Imazu, the first temporary layer 62 is next to the LEDs and not over them.  However, it is respectfully submitted that the claimed invention required that the first temporary layer over the transparent substrate and does not clearly specified that the first temporary layer be formed over the plurality of light emitting devices.  Note that, although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants further contend that the small amount of reflective layer would overly the phosphor sheet that is already adhered to the tops of the LEDs and that the reflective material 63 does not conform to a top surface of the first temporary layer.
However, it is respectfully submitted that Applicant’s above reasoning is not persuasive because Imazu particularly, discloses (a) providing a plurality of light emitting device 24 (f [79]) on a carrier 33 (f [58]), each of the plurality of light emitting devices 24 comprising semiconductor layers 24b (f [52]) on a transparent substrate 24a (f [79]); and a first temporary layer 62 (f [81]) overlying the transparent substrate 24a (see figure 7c);  (b) depositing a reflective material 63 (f [80]) over the plurality of light emitting devices 24 such that the reflective material 63 conforms to a top surface of the first temporary layer 62, sides of the semiconductor layers 24b (see figure 7d-2), and the carrier 33 in spaces between the light emitting devices 24 (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus, since the claimed invention does not required that the reflective material to be in direct contact to the top surface of the temporary layer, Imazu teaches that the reflective material 63 can be done with a squeegee which would result in a smaller layer over the top of the LED 24 (see paragraph [0060]), therefore, the reflective material 63 although not directly contacted but would be conforms to the top surface of the temporary layer 62).

    PNG
    media_image1.png
    235
    831
    media_image1.png
    Greyscale

Neff further shown in figures 14-16 the steps of providing a light emitting devices 200 on a carrier 202 (see paragraph [0012] and figs. 14-16), depositing a reflective material 1402 over the light emitting device 200 such that the reflective material conforms to a top surface of the first temporary layer (sacrificial layer, not shown, see paragraphs [0024], [0035] and fig. 15), sides of the semiconductor layers, and the carrier in spaces between the light emitting devices, removing the reflective layer 1402 (f [32]) to expose the first temporary layer (where the temporary layer is not shown but discloses as the sacrificial layer in f [35] under layer 1402); removing the first temporary layer to form a reflective cavity over each of the plurality of light emitting devices (see figure 16 f [35]). 
Applicants further contends that in Imazu, the phosphor sheet 22 is bonded directly to the tops of the LEDs before the reflective material is ever deposited.
However, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, although claimed invention provided the limitations as (a)-(e), the claimed invention does not clearly specified that these steps are required to be formed in sequential orders.  Thus, in Imazu shows that, the reflective material 63 when removed forms the reflective cavity which already been filled with the wavelength material 22 (see figs. 7a-KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al.		U.S. Patent 9,070,851	Jun. 30, 2015.
Tischler et al.		U.S. Pub. 2012/0248477	Oct. 4, 2012.
Cheng et al.		U.S. Pub. 2017/0288095	Oct. 5, 2017.
Bierhiuzen		U.S. 9,257,617		Feb. 9, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892